Sutton, J.
The finding of the Department of Industrial Relations on questions of fact, if supported by any evidence, is conclusive and binding on all courts. Maryland Casualty Co. v. England, 160 Ga. 810, 812 (129 S. E. 75); United States Casualty Co. v. Matthews, 35 Ga. App. 526 (133 S. E. 875); Ocean Accident & Guaranty Corporation v. Council, 35 Ga. App. 632 (2) (134 S. E. 331); United States Fidelity & Guaranty Co. v. Price, 38 Ga. App. 346 (144 S. E. 146); Gossett V. United States Fidelity & Guaranty Co., 41 Ga. App. 512 (153 S. E. 441); Johnson v. American Mutual Liability Ins. Co., 50 Ga. App. 54 (176 S. E. 907). The evidence in the present case, though conflicting, in which the applicant sought an increase in his award under the *821workmen’s compensation a'ct, on the ground that there had been a change in his condition, was sufficient to authorize the finding of the director that there had been no change in the condition of the applicant from the time of the original award. The judge of the superior court did not err in affirming the judgment of the full board of the Department of Industrial Relations on appeal from the finding of the single director. Judgment affirmed.
Decided May 22, 1937.
Norman I. Miller, for plaintiff.
T. Elton Drake, Thomas A. Fry, fox defendants.

Stephens, P. J., and Felton, J., eonoar.